Citation Nr: 0201177	
Decision Date: 02/05/02    Archive Date: 02/11/02

DOCKET NO.  93-12 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder.


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


INTRODUCTION

The veteran had active service from March 26, to July 24, 
1943.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1993 determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which found that the veteran had not 
submitted new and material evidence to reopen a claim for 
service connection for an acquired psychiatric disorder.  In 
May 1995, the Board held that the veteran had failed to 
submit new and material evidence to reopen a claim for 
service connection for an acquired psychiatric disorder.

However, in June 1996, the veteran and the Secretary for VA, 
through their attorneys, jointly moved the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") to vacate and remand the issue 
of entitlement to service connection for an acquired 
psychiatric disorder and the Court issued an order the same 
month granting the parties' joint motion.  The part of the 
Board's May 1995 decision which found that the veteran had 
failed to submit new and material evidence to reopen a claim 
for service connection for a psychiatric disorder was vacated 
and that issue was remanded.  Thereafter, the Board remanded 
the case to the RO in January 1997.

The RO made additional efforts at collecting copies of 
medical records of the veteran's treatment with a private 
physician named Dr. Hubbard.  Records were obtained going 
back to May 1957.  Additionally, pursuant to the RO's 
request, all records of the veteran's treatment at the VA 
Medical Center in Birmingham, Alabama, were obtained and this 
resulted in the production of such records commencing in 
April 1975 through November 1997.  Multiple requests for 
these records were made and multiple copies were received and 
it is evident that there are no records of the veteran's 
treatment at this VA facility from earlier than April 1975.

Having obtained additional medical records, the RO issued 
supplemental statements of the case in December 1997 and May 
1998 which found that the veteran had not submitted new and 
material evidence to reopen a claim for service connection 
for an acquired psychiatric disorder.

The Board, after reviewing the additional evidence obtained 
subsequent to the remand, once more denied the claim in March 
1999.  The veteran appealed the Board's March 1999 decision 
case to the Court which affirmed the Board's decision in 
September 2000.  However, in March 2001, the Court revoked 
its affirmance as the claim may have been affected by the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  The Court remanded the case to the Board for further 
adjudication.

In a decision dated in April 2001, the Board denied the 
appellant's motion for revision of a February 1950 decision 
by the Board on the grounds of clear and unmistakable error.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been requested or obtained.

2.  Entitlement to service connection for a psychiatric 
disorder was granted in a November 1945 RO decision.

3.  Entitlement to service connection for a psychiatric 
disorder was severed in a January 1948 RO decision after 
notice to the veteran of the proposed severance.

4.  In a February 21, 1950, decision the Board determined 
that the veteran's psychiatric impairment had pre-existed his 
entry into service and had not been aggravated therein.  
Based on these conclusions, the Board found that severance of 
service connection for a psychiatric disorder was 
appropriate.

5.  In November 1986, the Board found that evidence received 
since the 1950 decision did not change the facts on which 
that denial had been based and concluded that new and 
material evidence warranting a revision of the Board's 
decision of February 1950 had not been received.

6.  In July 1990, the Board held that the November 1986 
decision was final and that a new factual basis warranting 
service connection for a psychiatric disorder was not shown.

7.  The essential basis for the denial of service connection 
for an acquired psychiatric disorder in the Board's July 1990 
decision, and in all earlier RO and Board decisions, was that 
the evidence on file clearly and convincingly demonstrated 
that the veteran had an acquired psychiatric disorder prior 
to service and that this disorder was not permanently 
increased in severity or aggravated during service.

8.  The evidence received since the July 1990 Board decision 
in regards to a psychiatric disorder is cumulative or 
redundant of the evidence that was considered in that 
decision.


CONCLUSION OF LAW

The July 1990 Board decision denying service connection for a 
psychiatric disorder is final since new and material evidence 
has not been submitted to reopen the claim.  38 U.S.C.A. 
§§ 5108, 7104 (West 1991); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminated the concept 
of a well-grounded claim.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, § 7(a), 114 Stat. 
at 2099-2100; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

The Board observes that the VCAA appears to have left intact 
the requirement that a veteran must first present new and 
material evidence in order to reopen a previously and finally 
denied claim under 38 U.S.C.A. § 5108 before the Board may 
determine whether the duty to assist is fulfilled and proceed 
to evaluate the merits of that claim.  It is specifically 
noted that nothing in the Act shall be construed to require 
the Secretary to reopen a claim that has been disallowed 
except when new and material evidence is presented or 
secured, as described in 38 U.S.C.A. § 5108.  See VCAA [to be 
codified at 38 U.S.C. § 5103A(f)]. 

Additionally, on August 29, 2001, VA issued regulations 
implementing the provisions of VCAA "to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits."  See 66 Fed. Reg. 45620-45632 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  The effective date for the final rule 
is generally November 9, 2000.  However, the changes to 38 
C.F.R. § 3.156(a) are effective prospectively for claims 
filed on or after August 29, 2001.  Since the veteran's claim 
has been pending since 1992, the changes to 38 C.F.R. 
§ 3.156(a) are not applicable to his claim.

Duty to inform.  The VCAA provides new statutory requirements 
regarding notice to an appellant and any representative and 
specified duties to assist in the development of a claim.  
First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  VCAA, 38 U.S.C.A. §§ 5102, 5103 (West Supp. 2001).  
A copy of the rating decision, statement of the case and 
letters and instructions provided by the RO as well as the 
Board's decisions of May 1995 and March 1999 satisfy the 
requirement at § 5103 of the new statute in that they clearly 
notify the appellant of the evidence necessary to support his 
claim.  Additionally, the Briefs presented on the appellant's 
behalf in February and June 2000 reflect a clear 
understanding of the information and evidence needed to 
substantiate the veteran's claim.

Duty to assist.  In this case, the Board is satisfied that 
the duty to assist has been met under the VCAA.  The RO has 
made reasonable efforts to obtain evidence necessary to 
substantiate the veteran's claim, including any relevant 
records adequately identified by the veteran.  In this 
regard, the Board notes that his service medical records are 
on file, and other evidence pertinent to his claim has been 
associated with the claims file.  Additionally, the Board 
notes that the case was remanded in January 1997, to comply 
with a joint motion by counsel for both parties specifically 
to attempt to obtain, or make additional efforts to obtain, 
relevant records identified by him, including VA treatment 
records from the VAMC at Birmingham, Alabama, dating from 
1960 to the present; and through the office of a Dr. K. 
Wilson, records of the veteran's treatment by the late Dr. L. 
H. Hubbard. 

The veteran has not placed VA on notice of any outstanding 
evidence that may be new and material in support of his claim 
for service connection for a psychiatric disorder.  See VCAA, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C.A. § 5103A).  The veteran has 
been afforded the opportunity to submit/identify additional 
evidence in a VA letter dated in August 2001.  In that 
letter, the VA instructed the veteran that he could submit 
additional argument and evidence to reopen his claim.  He was 
given 90 days to submit this evidence.  However, he informed 
the VA by VA Form 21-4138 dated that month that he did not 
have any additional evidence to submit.  He further requested 
the VA to process his appeal as soon as possible.

Thus, the veteran is not prejudiced by the Board's 
consideration of his claim pursuant to this new law.  VA has 
already met all obligations to him under this new law.  
Moreover, he has been offered the opportunity to submit 
evidence and argument on the merits of the issue on appeal.  
In view of the foregoing, a remand for adjudication by the RO 
would only serve to further delay resolution of his claim.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).

Law and Regulations.  Except as provided in 38 U.S.C.A. 
§ 5108, when a claim is disallowed by the Board, the claim 
may not thereafter be reopened and allowed and a claim based 
on the same factual basis may not be considered.  38 U.S.C.A. 
§ 7104(b) (West 1991).  The Board does not have jurisdiction 
to consider a claim which has been previously denied in a 
final decision unless new and material evidence has, in fact, 
been presented.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).

To reopen a previously and finally disallowed claim, there 
must be new and material evidence presented or secured since 
the time that the claim was finally denied on any basis.  
Additionally, in order to warrant reopening the newly 
presented evidence must tend to prove the merits of the claim 
as to each essential element that was a specified basis for 
the last final disallowance.  Evans v. Brown, 9 Vet. App. 
273, 284 (1996).

New evidence means more than evidence that has not previously 
been included in the claims folder, and must be more than 
merely cumulative or redundant, in that it presents new 
information.  In addition, the evidence, even if new, must be 
material, in that it is evidence not previously of record 
that bears "directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  38 C.F.R. § 3.156(a); see Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).

In Justus v. Principi, 3 Vet. App. 510 (1992) the Court held 
that, for new and material evidence purposes only, new 
evidence is presumed to be credible.  The only exception 
would be where evidence presented is either (1) beyond the 
competence of the individual making the assertion or (2) 
inherently incredible.  However, lay assertions of medical 
causation cannot serve as the predicate to reopen a claim 
under § 5108.  See Moray v. Brown, 5 Vet. App. 211, 214 
(1993).

In Hodge, supra, the Federal Circuit stated that 38 C.F.R. 
§ 3.156(a) emphasized the importance of a complete 
evidentiary record for the evaluation of the veteran's claim 
rather than the effect of the new evidence on the outcome.  
Hodge at 1363.  Moreover, the Hodge opinion stressed that 
under the regulation, new evidence that was not likely to 
convince the Board to alter a previous decision might still 
be material if that evidence provided "a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it will not 
eventually convince the Board to alter its rating decision."  
The Federal Circuit specifically stated that any 
interpretative doubt must be resolved in the veteran's favor.  
Id.

There are medical principles so universally recognized as to 
constitute fact (clear and unmistakable proof), and when in 
accordance with these principles existence of a disability 
prior to service is established, no additional or 
confirmatory evidence is necessary.  Manifestations of 
symptoms of chronic disease from date of enlistment, or so 
close thereto that the disease could not have originated in 
so short a period, will establish preservice existence 
thereof.  In the field of mental disorders, personality 
disorders which are characterized by developmental defects or 
pathological trends in the personality structure manifested 
by a lifelong pattern of action or behavior, chronic 
psychoneurosis of long duration or other psychiatric 
symptomatology shown to have existed prior to service with 
the same manifestations during service, which were the basis 
of the service diagnosis, will be accepted as showing 
preservice origin.  38 C.F.R. § 3.303(c).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that a disease existed prior 
thereto.  Only such conditions as are recorded in examination 
reports are to be considered as noted.  38 U.S.C.A. § 1111; 
38 C.F.R. § 3.304.

A history of preservice existence of conditions recorded at 
the time of examination does not constitute a notation of 
such conditions but will be considered together with all 
other material evidence in determinations as to inception.  
Determinations should not be based on medical judgment alone, 
as distinguished from accepted medical principles, or on 
history alone without regard to clinical factors pertinent to 
the basic character, origin and development of such disease.  
They should be based on thorough analysis of the evidentiary 
showing and careful correlation of all material facts, with 
due regard to accepted medical principles pertaining to the 
history, manifestations, clinical course and character of the 
particular disease or residuals thereof.  38 C.F.R. 
§ 3.304(b)(1).

A preexisting injury or disease will be considered to have 
been aggravated by active military service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(a).  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the preservice disability underwent an 
increase in severity during wartime service.  However, 
aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b).

Factual Background.  The medical records from the veteran's 
4-month period of military service appear to be complete.  
The report of physical examination for induction from March 
1943 noted "weak eyes" after a question which asked for a 
listing of "physical or mental defects or diseases."  This 
examination report noted that the veteran was mentally 
"normal" but under "other defects and/or diseases or other 
remarks" there was specifically noted "occasional dizzy 
spells, probably due to eyes."  Also noted was defective 
vision, left, correctable.  The veteran was noted to have 
right eye uncorrected vision of 20/20 but left eye 
uncorrected vision was 20/100.  

In early July 1943, the veteran was provided a medical 
consultation by the eye department for headaches and nothing 
was found.  He was then seen by the nose and throat clinic 
and again no cause for headaches was found.  His symptoms 
were "nervousness, headaches and can't do duty because a 
know (sic) swells up in his leg. Makes me believe he is 
psychoneurotic, mild."  This same consultation report 
indicates that the veteran was observed by another doctor two 
days later who wrote that the veteran complained of headaches 
which made him very nervous.  He had "never been able to 
stand exposure to the sun; has been in the Army about 
14 weeks; stood it for 3 weeks and since then 'it has just 
about been driving me nuts'."  He had missed about all of 
his last three weeks of training and had been laying around 
the barracks.  He had been told he would be reclassified but 
obviously was not considered fit for this.  He was being 
admitted to the hospital.  

A progress note from the veteran's hospitalization in July 
1943 recorded the veteran's statement that the "Army is all 
right - it's hard - I've not been able to take it."  Another 
record created during the veteran's hospitalization indicated 
that his chief complaint was nerves and headaches.  He was 
well-developed, well-nourished and not acutely ill.  Under 
previous injuries, it was noted that two years earlier, he 
had been hit by a car and knocked out.  It was also recorded 
that he "had nervous spells and headaches as long as I can 
remember."  These attacks came on any time he got hot or 
worked hard.  He started shaking, then had a headache and got 
sick at his stomach, sometimes he would vomit.  He would also 
get very weak in his knees and sit down.  In the Army, he did 
very well when he could take it easy.  On three or four 
hikes, he fell out but finally came on in.  Another clinical 
record noted that the veteran had a psychoneurosis, mixed 
type, mild, characterized by shaking, restlessness, 
headaches, nausea, vomiting and weakness, cause undetermined.  
Nurses' notes created during the veteran's admission noted 
that he was cheerful, cooperative, quiet, and had no 
complaints.  He had good behavior.

The Certificate of Disability for Discharge indicated that 
the veteran had a psychoneurosis, mixed type, mild, with an 
undetermined cause.  The report of a board of medical 
officers, which included three medical doctors, concluded  
that the precursor to this neurosis was unknown but was 
determined to have existed prior to induction.  Disability 
was not incurred in line of duty, did exist prior to 
induction, was not aggravated by active service, was not due 
to his own misconduct, and was not in line of duty.  It was 
felt that the veteran could be released from military control 
without danger to himself or others but that he could not 
continue on active service as a result of his mixed, mild 
psychoneurosis.

In September 1943, just two months after the veteran was 
separated from service, he filed a claim for disability 
compensation with VA.  He sought service connection for 
"nervousness and headaches for past 5 or 6 urs (sic)."  
This form also indicated that his mother could also attest to 
his nervousness and headaches for the past 5 or 6 years.  In 
accordance with the standard VA claims form at that time, the 
veteran's signature was subscribed and sworn before a 
registered notary public for Parker County, Texas, and 
imprinted with a seal.  In November 1943, in response to a 
letter from VA acknowledging receipt of his claim, the 
veteran wrote to the RO that he did not file an application 
for any pay and that this was a mistake.  He said he had 
spoken with his father who had in turn talked with another 
individual who, "unbeknowing to me" filed a claim on his 
behalf.  He said that the application was not signed by him 
and requested it be withdrawn.  The veteran's first claim was 
thus withdrawn by the RO.  

Two years later in September 1945, a second claim was 
received by the RO.  In that claim, the veteran stated that 
he had nervousness, indigestion, eye failure and hemorrhage 
of the nose which all commenced on specific listed dates 
during his 4-month period of active service.  This VA claims 
form was also signed by the veteran before a registered 
notary public.  Accompanying this claim, the veteran 
submitted a lay statement from a former employer who 
indicated that he had known the veteran for the previous 
eight to ten years.  He wrote that, before going into the 
Army, the veteran seemed to be okay, but that after service, 
he had employed him regularly since May 1945 and that the 
veteran got very nervous with the least exertion, which 
interfered with his work.  Also submitted was a statement by 
a private physician (LCP) who wrote that he knew the veteran 
for the past several years.  He said that until the veteran 
returned from the Army his health was good but since that 
time he had been extremely nervous and had indigestion and 
also had trouble with his eyes.  

In October 1945, the veteran was provided a VA examination.  
He reported that he had had nervousness and weak eyes since 
April 1943.  He had not been hospitalized since discharge.  
He complained of headaches, weak eyes and nervousness.  The 
VA examination of the eyes noted no disease, the internal 
structure of the eye was apparently normal and vision was 
recorded as 20/20 left and 20/30 right, uncorrected.  The 
veteran stated that he had high blood pressure but his 
pressure was tested at 120/70.  Pulse was a little fast due 
to some vasomotor instability but following the examination, 
his rate was 80.  The examiner wrote that the veteran was 
emotionally unstable.  Page four of this report includes the 
VA physician's recorded history regarding the veteran's 
nervous system and, at the end of this paragraph, it is 
stated "SEE PAGE 7."  Page seven of this examination was 
located in the claims folder immediately after the veteran's 
service medical records and it contains old staple holes in 
the upper left-hand corner and "Acco" fastener holes on the 
left side as does the other six pages of the examination 
report.  (Numerous other pages of the veteran's claims folder 
have pulled loose from "Acco" fasteners over the years).  
The reverse side of page seven is date-stamped three times, 
all from October 1945.  Page seven indicates that the veteran 
has had no fits or convulsions but does note that he was 
struck on the head when a child and was unconscious for ten 
minutes..  He later fell off a porch at age eight and was 
unconscious for ten minutes.  He stated that if he got tired, 
he got nervous; if his stomach was empty, he got nervous.  He 
stated that the first time he was nervous was when he went on 
the rifle range and that the thought of firing a gun made him 
nervous.  He reported continuing problems with nerves and 
anxiety when in stressful situations.  The diagnosis was 
psychoneurosis, mixed type, mild.

In a rating decision issued in November 1945 the RO granted 
service connection for a mixed type psychoneurosis with an 
assigned 10 percent evaluation for mild symptoms, effective 
from the date of his second claim.  It was noted that this 
disability was incurred during wartime service but that there 
was no combat disability.  A confirmed and continued rating 
was issued by the RO in March 1947.

In October 1947, the RO issued a rating decision which 
proposed to sever service connection for the veteran's 
disability, diagnosed as a mixed type psychoneurosis, on the 
basis that a more thorough review of the evidence on file 
revealed that this disability existed prior to service.  It 
was noted that the veteran was only on active service for 
four months, that the induction physical examination clearly 
noted occasional dizzy spells, probably due to eyes.  He had 
been hospitalized after only 14 weeks service with complaints 
of nervous spells and headaches which he reported that he had 
had as long as he could remember and which came on any time 
he got hot or worked hard.  It was also the opinion of an 
Army board consisting of three officer physicians that the 
veteran's psychoneurosis preexisted service and was not 
aggravated during his short period of service.  This rating 
also noted that the veteran's initial claim for disability 
compensation from shortly after separation had been 
withdrawn.  The veteran was notified of this proposed 
severance and provided an opportunity to respond in 
accordance with governing regulations.  The proposed 
severance was reviewed, reconsidered and confirmed by an RO 
rating board in November 1947.

In January 1948, the RO issued a rating action which found 
that the initial grant of service connection for the 
veteran's mixed psychoneurosis was clearly and unmistakably 
erroneous in that the evidence of record at the time of the 
allowance clearly showed that the disability existed prior to 
induction.  Moreover, because evidence during service and 
from after service, including VA examination two years later 
in October 1945, showed the psychoneurosis to be only mild in 
degree, there was no evidence of any permanent increase in 
severity or aggravation of that preexisting psychoneurosis 
during the veteran's short period of service.  All evidence 
on file up until that time was considered by the RO.  This 
rating decision was signed by three rating specialists and 
the assistant adjudication officer and stated that the 
initial allowance constituted a clear and unmistakable error 
within the provisions of R & P R 1009-A & D.  The veteran was 
notified of this severance action and of his appellate 
rights.

The veteran was provided another VA neuropsychiatric 
examination at a Birmingham VA facility in January 1948.  In 
discussing his military experience he noted that he spent 
most of his time in Camp Walters, Texas, and that he guessed 
it was okay.  There was a little too much walking in the 
Infantry and he was sent to the hospital.  He said that since 
getting out, he did pretty well, but he did have nervous 
spells.  He really got nervous if he got hungry.  Examination 
revealed mild tremors of the closed eyes, protruded tongue 
and outstretched hands.  His heart was a little overactive.  
Since discharge he had gone back to the grocery store and 
then worked for a while in the ship yards in Mobile and had 
some vocational training and was in a meat market.  He was 
now employed as a collector for a furniture company.  His 
appetite and digestion were both said to be good and he slept 
well.  He suffered from headaches which he attributed to his 
experience with poison ivy in service, thinking that this 
affected his eyesight.  He admitted that he became homesick 
while in the service and that this resulted in another one of 
the many instances of a situational neurosis.  The clinical 
impression was a mixed type psychoneurosis, now regarded as 
in some remission.  This examination was reviewed by the RO 
and a rating decision was issued in February 1948 which 
indicated that no change was warranted in the severance of 
his service connection in that it did not contain any new and 
material evidence relevant to that issue.

In September 1948, the veteran was hospitalized for several 
days at the service medical facility at Fort Benning, 
Georgia.  He reported having had stomach trouble off and on 
for about three or four years, characterized by intermittent 
cramping and upper abdominal pain, beginning three or four 
hours after meals and occurring at all times when the stomach 
was empty and he was hungry, lasting until the next meal or 
until relieved by milk.  He also reported frequent frontal 
headaches at intervals of several days.  He said that when he 
got excited or overworked he became nervous, with the shakes.  
A physical examination was negative except for a possible 
duodenal ulcer, inactive, nonobstructive.  An X-ray showed 
some evidence of spasm of the duodenum but no definite 
deformity.  Following review of the records of this 
hospitalization, the RO issued a confirmed and continued 
rating action noting that the veteran's psychoneurosis was 
not service incurred or aggravated and the veteran was so 
notified.

In January 1949, the veteran submitted a clinical note from a 
private physician (EMF) indicating that the veteran was an 
employee of a coal mining company.  He wrote that he had 
first seen the veteran in September 1948, at which time he 
provided a diagnosis of possible duodenal ulcer with nervous 
instability.  Routine therapy was provided over time with 
considerable improvement.  Following review of this 
statement, the RO issued another rating action in March 1949 
which confirmed and continued earlier findings and which 
stated that this evidence was not new and material to reopen 
a claim for a psychiatric disorder and the veteran was so 
notified.

In October 1949, the veteran submitted a lay statement from 
an individual who wrote that he had been one of the corporals 
in charge of the barracks where the veteran had military 
training.  He wrote that the veteran was very nervous and had 
something wrong with his stomach and had been hospitalized at 
Camp Walters.  The same month, the RO issued a rating 
decision which reviewed this lay statement and found that it 
did not contain new and material evidence relevant to the 
question at issue.  Prior decisions were confirmed and 
continued and the veteran was so notified.  The veteran 
disagreed with this rating action and, in November 1949, 
submitted a substantive appeal.  This appeal and a brief 
hearing with a service representative in December 1949 
indicated the veteran's belief that service connection had 
been terminated because his psychoneurosis had improved and 
he wondered how the RO could have concluded this without 
providing him an examination.

In February 1950, the veteran's appeal was reviewed by the 
Board for the first time.  The issue was listed as 
entitlement to service connection for psychoneurosis and for 
a duodenal ulcer.  The decision noted evidence contained in 
the service medical records including the fact that the 
service induction examination recorded the veteran's 
complaints of "weak eyes" (quotes in original) and 
occasional dizzy spells.  The Board also noted that the 
veteran had sought treatment for headaches during which 
psychiatric symptoms were observed and that during 
hospitalization the veteran was recorded as having reported 
that he had nervous spells for as long as he could remember, 
coming on any time that he got hot or worked hard and 
manifested by shaking, headaches, nausea, weakness, and 
sometimes by vomiting.  Physical studies during service 
revealed no evidence of gastric pathology.  The Board then 
went on to discuss essentially all of the evidence which had 
been submitted or received by VA up to the time of the 
appeal.  The Board concluded that the RO had been correct in 
its finding that the clinical evidence clearly and 
unmistakably established the existence of a neuropsychiatric 
disability prior to service.  The Board specifically noted 
that dizzy spells were recorded at the time the veteran was 
examined prior to service.  A review of all of the evidence 
from during and after service failed to establish that this 
preexisting disability increased in severity during service 
or was otherwise aggravated.  Neuropsychiatric disability was 
recorded as essentially mild at all times during and 
thereafter.  It was also noted that gastric pathology was not 
found during active duty and that clinical evidence did not 
show that duodenal ulcer was disabling to a degree of 
10 percent within the first year following discharge from 
active duty.  The veteran's appeal was denied and he was 
notified of this final decision.  

The veteran subsequently wrote to the RO on numerous 
occasions attempting to reopen his claim for service 
connection for a psychiatric disorder.  It was and continued 
to be his central contention that he had no such disability 
prior to service and that his psychoneurosis was only first 
manifested during service.  He has never argued that this 
disability was aggravated in service since such an argument 
would necessarily mean that the disability preexisted 
service.  In a May 1950 statement, the veteran indicated that 
he might have told service doctors that he had headache 
symptoms and sick spells prior to service.

In July 1950, a private physician (ACP) wrote that the 
veteran had complaints of pain in his abdomen when he was 
hungry and nervousness.  He was a small individual exhibiting 
slight anxiety tendencies and he was slightly irritable.  The 
diagnosis was peptic ulcer and mild psychoneurosis.  That 
same month, the RO notified the veteran that it did not 
consider this to be new and material to reopen his claim.  

In February 1967, the RO received a statement from a private 
physician (illegible signature) which recorded the veteran's 
complaint of having had an active peptic ulcer in 1949.  He 
also wrote that the veteran reported having epigastric pain, 
gas and nausea and that he was nervous.  The diagnosis was 
possible peptic ulcer disease and anxiety tension.  In March 
1967, the RO notified the veteran that it did not consider 
this statement to be new and material to reopen his claim.

In June 1977, the veteran sent in a medical statement 
(signature illegible) indicating that the veteran reported 
that he was highly nervous.  He had been maintained on Valium 
at 5 milligrams and other medication for the last three 
years.  He had been treated by a VA doctor in the past.  He 
had been attempting to reopen a claim for compensation.  The 
same month, the RO wrote to the veteran that this medical 
statement did not constitute new and material evidence to 
reopen his claim for service connection for a psychiatric 
disorder.

In September 1978, the RO received a statement from a private 
physician (JMG) which indicated that the veteran had mild 
osteoarthritis with a great deal of fibrositis and 
psychogenic overlay.  His joint and general exam was quite 
normal for a man his age although he did demonstrate some 
cervical crepitus on range of motion.  He started the veteran 
on Naprosyn twice daily because of stomach problems.  In 
November 1978, a statement was submitted by another private 
physician (LHH) which indicated that examination recently 
showed the veteran to have osteoarthritis which was under 
therapy.  He had also experienced and was being treated for 
emotional problems.

In July 1985, the RO received a statement from a private 
physician (DB) indicating that the veteran presented for 
treatment of chronic anxiety.  The veteran reported a recent 
increase in anxiety, poor sleep and episodes of 
hyperventilation.  A physical examination was not done.  
Mental status showed moderate anxiety with mild tremor of the 
hands and some trembling of the voice.  Palpitations and 
hyperventilation occurred two to three times monthly.  The 
diagnosis was a chronic generalized anxiety disorder of 
moderate severity.  It was noted that prognosis was fair with 
a good response so far to Xanax.

In October 1985, the veteran wrote that he had been 
discharged from service with a nervous condition and the 
beginnings of ulcers.  He wrote "I filed for disability but 
I got to thinking my stomach would be all right so I asked 
for it to be canceled."  Two years later he was still having 
trouble and getting worse so he again filed for disability.  
He continued to disagree with the earlier severance of 
service connection for psychiatric disability.

In June 1986, the veteran testified at a personal hearing at 
the RO, and this testimony was accepted in lieu of a formal 
substantive appeal.  He stated that he had never been treated 
for a nervous condition prior to entry into military service.  
He said that he had never had similar symptoms to those he 
exhibited during active service prior to service.  He said he 
was nearly through basic training before he started having 
leg cramps and nosebleeds and headaches.  He reported he 
later found out that these were migraine headaches which were 
always preceded by several days with dizziness.  Strong 
headaches would then follow and become significant enough to 
cause vomiting.  He said he was never prescribed 
tranquilizers during service.  He said he was treated after 
service periodically by a private physician for his anxiety.  
He started receiving treatment at VA approximately 15 years 
ago.  He said he was first provided blood pressure medication 
after he retired approximately three years earlier.  He 
stated that he first started taking medication for his nerves 
about 15 years earlier but before that he periodically would 
go to a doctor and get something.  He first started taking 
regular medication around 1970 or 1972.  He was at present 
taking Tagamet, Xanax, Lanoxin, Dyazide, and Minipress.  He 
had taken Valium in the early 1970's.  He had never been 
hospitalized for a nervous condition.

In November 1986, the Board issued a decision that found that 
the veteran had not submitted new and material evidence to 
reopen his claim for service connection for a psychiatric 
disorder.  It was noted that medical evidence from many years 
after service did not tend to show that the veteran's 
psychiatric disorder, which was shown to have clearly and 
unmistakably preexisted service, was aggravated by service.

In December 1986 the veteran submitted a statement which 
indicated that he had been receiving treatment at the VA 
Hospital in Birmingham, Alabama, since the late 1960's or 
early 1970's.  In that letter, the veteran noted that the 
service medical records recorded him as having reported a 
lifelong nervousness.  The veteran stated that "if I told 
him that, it was a nervousness like in school giving an oral 
report or reading aloud before the group and I can remember 
getting nervous at 16 when I had my driving test to get a 
driver's license but nothing disabling."

In December 1988, the RO received a Xerox copy of three pages 
which contained nearly identical language from nine lay 
persons who collectively stated that they had known the 
veteran for "50 plus yrs. and if he ever had any health 
problem mentally or physically before going into service it 
was never apparent to me."  Two of these individuals noted 
that they had worked on the job with the veteran before he 
went into service and that they were not aware of any 
preservice mental or physical problems.  In May 1989, the RO 
received a lay statement from an individual who said that he 
worked and lived with the veteran in 1944 and 1945.  He said 
he knew the veteran had health problems including stomach 
trouble and blood pressure trouble and was having bad effects 
with medicine he was taking for blood pressure.  He was very 
nervous at that time. 

In July 1990, the Board again issued a decision on the issue 
of entitlement to service connection for a psychiatric 
disorder.  That decision contained a listing of all evidence 
then on file from the service medical records to the more 
recently submitted lay statements.  That opinion contained a 
recitation of the applicable laws and regulations.  That 
opinion found that the evidence received subsequent to the 
November 1986 Board decision was new and material but did 
"not alter the basis upon which it was predicated."  It 
concluded that the November 1986 Board decision was final and 
that a "new factual basis" warranting service connection 
for a psychiatric disorder was not shown.

The veteran reported that he had been treated by a 
Dr. Hubbard (LHH) since 1943 and attempts to obtain copies of 
these records were made.  In October 1992, an attempt to 
obtain these records from a former associate (KW) was met 
with the response that he did not have access to 
Dr. Hubbard's records nor were there any current medical 
records for the veteran on file.

In November 1992, the veteran submitted copies of private 
medical records with a Dr. M.  The veteran stated that he had 
been seeing this doctor since 1963 but could only get records 
back to 1970.  In October 1970, it was noted that the veteran 
had severe headaches with occipital throbbing.  The diagnoses 
were sinusitis and hypertension.  These records also document 
periodic treatment for high blood pressure, low back pain, 
dizziness, bronchitis, cold symptoms, allergy, nervousness, 
and acute prostatitis through August 1992.

In November 1992, the RO received records of the veteran's VA 
outpatient treatment at the Birmingham, Alabama, VA Medical 
Center from March 1986 through January 1992.  These records 
reflected treatment for hemorrhoids, anxiety, prostate, 
dizziness and heart palpitation, and ongoing receipt of 
medications for these and other disorders.

In April 1993, the veteran submitted copies of weekly 
commander's reports from his time in service reflecting the 
veteran going on sick call and receiving medical treatment in 
May, June and July 1943.  These periodic entries apparently 
recorded that the reason for medical treatment was incurred 
"in line of duty" in May and June 1943 but was later noted 
as "not in line of duty" commencing in July 1943.  The 
veteran also submitted a Xerox copy of the July 1943 service 
medical record which contained his report of having had 
nervous spells and headaches as long as he could remember 
with a notation stating that "this is not my statement!"  
He also submitted a Xerox copy of page seven of the October 
1945 VA examination previously described with his statement 
that the first time he was nervous was when he was on the 
rifle range highlighted.  He submitted this information 
together with a substantive appeal arguing that the first 
time that he was ever nervous or that he ever had a nervous 
problem was when he was going to have to fire a weapon at the 
rifle range.  The veteran stated:

I could never understand how the VA could 
say that my nervous condition existed 
prior to service until I recently 
requested a copy of my military service 
records.  In my military medical records 
thee is a statement in a doctor's own 
handwriting that states that I had 
nervous problems as long as I can 
remember.  This is not a true statement 
and I did not make this statement.  This 
statement is dated 7-9-43 and signed by 
Captain Paul L. White, M.D.  This 
statement is not signed by me nor did I 
make this statement.  ... [T]his was not a 
statement by me and was not signed by me.

In May 1995, the Board issued an opinion which found that no 
new and material evidence to reopen a claim for service 
connection for a psychiatric disorder had been submitted but 
this aspect of the opinion was later vacated pursuant to a 
joint motion by an order of the Court.  In its January 1997 
remand pursuant to that Court order, the Board inserted a 
copy of the presumption of soundness provisions of R&PR 106 
(B), (D) & (E), effective August 9, 1946, for consideration 
in the veteran's case.  These provisions, while not 
identically worded, are substantially the same as those now 
contained at 38 C.F.R. § 3.304(b) (1998) regarding the 
presumption of sound condition applicable in the present case 
and cited above.

On remand additional efforts were made to obtain records of 
the veteran's treatment with a Dr. Hubbard.  At some point, 
it appears that Dr. Hubbard later became associated with a 
Dr. Wilson and that they were apparently both associated with 
a Baptist Medical Center in Montevallo, Alabama.  Several 
attempts were made and several sets of medical records were 
obtained.  These records do not clearly identify either the 
veteran or any particular physician.  The earliest records 
from May 1957 note that the patient was tired out with 
feelings of no energy for three to four weeks.  There was no 
pain.  He had an ulcer of the duodenum in 1947 and no 
treatment in the last eight years.  No difficulties now, but 
was nervous.  In February 1964 the patient had 
gastroenteritis two weeks previously.  The heart and lungs 
and abdomen were okay.  In January 1971, the patient had low 
back pain for seven to ten days.  In January 1985, there was 
a notation of a gastric ulcer 25 years earlier and the 
patient was having some indigestion at intervals.  There was 
some blood in the stools several times recently.  

In March 1996, the veteran submitted what he stated were the 
only medical records he could obtain from Dr. Thomas' office.  
He tried to find records from Dr. Hubbard, but was unable to 
find any.  He said Dr. Hubbard had told him his old records 
were all with a Dr. Wilson who was associated with 
Dr. Thomas.  Xerox copies of these records are from February 
1969 through July 1987.  Again, these records do not 
themselves identify the patient or the health care provider.  
There is reference in February 1969 to peptic ulcer syndrome 
but it was also noted that the pelvis and cervix were clear.  
A May 1970 examination noted that the pelvis was normal and 
that there may have been some swelling of the left ovary.  
These records obviously reflect treatment of a female, not 
the veteran.  The same it true for these records through May 
1976.  However, in 1987 there is a notation of evaluation of 
a 62-year-old male with a history of high blood pressure.  
There was a history of anxiety with the use of Xanax.  
Occasional dizziness was recorded, mostly when standing.  
Blood pressure needed better control.  This is the extent of 
records that were obtained.  In September 1997, the veteran 
wrote that he had advised the RO that it was unlikely that 
any additional records for Dr. Hubbard could be obtained 
since he was retired and no longer in practice.

Also obtained on remand, pursuant to multiple requests, were 
multiple copies of records of the veteran's outpatient 
treatment at the VA Medical Center in Birmingham, Alabama.  
While the veteran had in the past claimed that he had had 
treatment with this facility from 1960 forward, the Board 
notes that in a December 1986 written statement, the veteran 
indicated that he had treatment with this facility since the 
late 1960's or early 1970's.  Multiple searches for these 
records resulted in records being produced from April 1975 
forward.  A careful review of these records reflects ongoing 
care and treatment for current symptoms with orthopedics, 
urology, dermatology, and for hypertension and for 
maintenance of multiple medications.  The veteran was 
routinely seen at a mental hygiene clinic for medication and 
support therapy for anxiety for various current life 
stressors.  Notations of anxiety are recorded throughout 
these records from 1975 forward.

In December 1997, the RO issued a supplemental statement of 
the case which found that the veteran's claim for service 
connection for a psychiatric disorder was not well grounded.  
A supplemental statement of the case was later issued in May 
1998 which noted that the records requested by the Board's 
January 1997 remand action had been collected to the extent 
possible and which concluded that new and material evidence 
to reopen the veteran's claim for service connection for a 
psychiatric disability had not been submitted.

Analysis.  There are many final decisions by the RO and three 
decisions by the Board (in February 1950, November 1986, and 
July 1990) which are final and which denied entitlement to 
service connection for an acquired psychiatric disorder.  In 
accordance with the guidance provided in Evans v. Brown, 
9 Vet. App. 273 (1996), the most recent final denial, on any 
basis, was the Board's denial of service connection for a 
psychiatric disorder in July 1990.  In that decision, the 
Board specifically found that evidence received subsequent to 
the earlier November 1986 Board decision was in fact new and 
material but nonetheless concluded that a new factual basis 
warranting service connection for a psychiatric disorder was 
not shown.  That decision contained a list of all items of 
evidence supporting the claim from the original service 
medical records through and including a group of lay 
statements from longtime acquaintances of the veteran 
submitted in December 1988.  While the language used in this 
decision reflects an adjudication style which was then in 
effect, this opinion states that the veteran's claim was in 
fact reopened and considered on the basis of all of the 
evidence on file and denied.  The veteran was informed of 
that decision and his appellate rights and did not thereafter 
appeal to the Court.

No evidence secured or presented since the time of that last 
final denial is new and material to reopen the veteran's 
claim.  In reaching this conclusion, the Board relies on 
38 C.F.R. § 3.156(a) as well as the guidance provided in 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The essential 
reason for denial of the veteran's claim for service 
connection for a psychiatric disorder goes back to the time 
of the January 1948 rating decision issued by the RO which 
severed previously allowed service connection for a 
psychiatric disorder and to the February 1950 Board decision 
which affirmed that RO severance action.  In accordance with 
the law and regulation then in effect and essentially 
unchanged at present, it was determined that there was in 
fact clear and unmistakable error in the November 1945 rating 
action which had granted service connection because there was 
in fact clear and unmistakable (obvious or manifest) evidence 
demonstrating that the veteran's psychoneurosis had existed 
prior to service.  Additionally, it was then determined, 
based upon consideration of all evidence then of record, that 
the veteran's preexisting psychoneurosis was not permanently 
increased in severity or aggravated during service.

Accordingly, the type of evidence necessary to be new and 
material sufficient to reopen the veteran's claim would be 
evidence showing or at least tending to show that the veteran 
did not have a psychoneurosis prior to active military 
service, or tending to show that a psychoneurosis was first 
manifested during service, or that a preexisting 
psychoneurosis was aggravated in service.  The Court has held 
that evidence considered to be new and material sufficient to 
reopen a claim should be evidence that tends to prove the 
merits of the claim that was the specified basis for the last 
final disallowance of the claim.  Evans at 284.  

The veteran has failed to produce competent evidence which 
tends to show that his psychoneurosis did not preexist 
service.  No evidence submitted since the time of the last 
final July 1990 Board decision meets or even closely 
approximates the criteria for new and material evidence, 
including records of the veteran's treatment with Dr. Hubbard 
or other private physicians at the Baptist Health Center from 
May 1957 forward as described above, or records of the 
veteran's outpatient treatment at the VA Medical Center in 
Birmingham, Alabama, from April 1975 forward as described 
above.  There is simply no evidence contained in these 
records which in any way shows or indicates that the veteran 
did not manifest a psychoneurosis prior to service or, 
conversely, that he first manifested a psychoneurosis only 
after he entered active service.  In the language of the 
applicable regulation, the evidence presented and secured 
since the last final denial of service connection for an 
acquired psychiatric disorder does not bear directly and 
substantially upon the specific matter under consideration 
(whether the veteran's acquired psychiatric disorder 
preexisted service or was aggravated by service), all 
argument submitted is cumulative and redundant with earlier 
argument, and no evidence submitted since that last final 
denial is so significant that it must be considered to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

The June 1996 joint motion for remand adopted in the June 
1996 Court order and implemented in the January 1997 Board 
remand specified five specific areas of inquiry.  Two of them 
have already been addressed; namely, the attempt to obtain 
any additional records from Dr. Hubbard and the attempt to 
obtain all previous treatment records from the Birmingham, 
Alabama, VA Medical Center.  All records available from those 
sources have been obtained and they contain no evidence 
material to reopening the veteran's current claim.

Next, it was pointed out that page seven of the October 1945 
VA physical examination report was physically separated from 
the rest of that report in the veteran's claims folder.  It 
was opined that its contents were not previously addressed in 
any adjudication and that it was possibly overlooked and/or 
recently added to the claims file.  The Board finds that this 
is certainly not the case.  At the time this claims folder 
was provided for review by the Board, the original page seven 
of the October 1945 VA examination report was in fact located 
immediately after the original service medical records, some 
16 pages behind where it should have been located.  This page 
had multiple staple holes which physically line up with 
staple holes in the upper left-hand corners of the balance of 
this examination report.  This page also contains two (torn) 
left side "Acco" fastener holes which correspond to the 
same location of "Acco" fastener holes in the balance of 
this report.  Additionally, the reverse side of page seven 
has three separate time stamps each indicating that this 
report was received for entry into the veteran's claims 
folder in October 1945, the actual date of the report itself.  
There are also various other pages in this oldest portion of 
the veteran's claims folder which have been pulled loose from 
the two left side "Acco" fasteners in a similar manner to 
page seven.  All of this physical evidence indicates that 
while page seven has been moved from being co-located with 
the rest of the original report, it has not been physically 
removed from the claims folder itself or from the attention 
of VA adjudicators.  While it may be that no prior 
adjudication on file specifically refers to "a page seven" of 
this examination report, and while past adjudications do not 
restate the veteran's statement on that page that "the first 
time I was nervous was when I went on the rifle range," this 
fact does not support a valid conclusion that this page was 
somehow removed from the claims folder for a period of years 
or even decades and then only recently reinserted into the 
file.  See Eddy v. Brown, 9 Vet. App. 52 (1996) (discussed 
below).  

Additionally, while the veteran's statement on that page that 
the first time he was nervous was when he was on the rifle 
range was supportive of his claim, that statement itself was 
and is entirely cumulative with the veteran's ongoing 
assertion over the intervening decades that he did not have a 
preexisting psychiatric disorder but that he only first 
manifested such a disorder after he entered active duty.  It 
should also be pointed out that page seven of that report 
also contains the veteran's own reported history of having 
been struck on the head when he was a child from which he was 
unconscious for ten minutes, and that he later fell off a 
porch at age eight after which he was unconscious for ten 
minutes, which statements might be fairly read as evidence 
supportive of a preservice head injury.  Any conclusion that 
page seven of this report was missing from the claims folder 
for any period of time is pure speculation.  

The Board has also considered whether there was a prior 
failure to apply the applicable presumption of soundness, and 
if so, could such a failure itself be considered new and 
material evidence to reopen the claim.  Certain cases were 
cited to support this view including Jensen v. Brown, 
7 Vet. App. 27 (1994).  The veteran's physical examination 
for induction stated that the veteran was mentally normal.  
However, that same examination report clearly reported "Weak 
eyes" under "Physical or mental defects or diseases," and 
under "other defects and/or diseases or other remarks" that 
the veteran had "Occasional dizzy spells, probably due to 
eyes."  

The presumption of soundness essentially in effect at all 
times during this appeal provides that a veteran will be 
considered to have been in sound condition when examined for 
service except as to defects noted at entrance into service.  
Additionally, it is provided that a history of preservice 
existence of conditions recorded at the time of examination 
does not constitute a notation of such conditions but would 
be considered together with all other evidence in 
determinations as to inception.  While the veteran was noted 
as being psychiatrically normal, he was also clearly noted as 
having occasional dizzy spells and this notation cannot be 
considered as being only a history of preservice existence of 
conditions.  The listing of occasional dizzy spells is listed 
as a present "other defect."  The service medical records 
clearly shows that dizzy spells were part and parcel of the 
veteran's psychoneurotic symptomatology so it cannot be 
concluded that there was no notation of any defects at the 
time of service induction.  That dizzy spells were listed as 
probably attributable to the eyes may be somewhat misleading 
but it is also noteworthy that the veteran's complaints of 
"weak eyes" are also to be found in subsequent discussions of 
the veteran's psychoneurotic symptoms.  The service induction 
physical examination clearly noted defects, dizzy spells and 
weak eyes, which were rather shortly thereafter, during 
service, related to a psychoneurotic disorder.  Accordingly, 
one might fairly conclude that the presumption of sound 
condition is not for application in the veteran's case.  

However, even assuming, without conceding, that the 
presumption of soundness was applicable in the present case, 
the Board finds that this presumption was in fact considered 
and adequately rebutted by both the RO in its January 1948 
rating action and by the Board in its February 1950 initial 
decision on the veteran's case.  

In Eddy v. Brown, 9 Vet. App. 52 (1996), the Court, in 
discussing a case where the Board upheld an RO decision to 
deny a claim for service connection for a preservice back 
injury alleged to have been aggravated during active service, 
commented that the mere fact that the RO did not discuss a 
specific report in its decision or follow-up letter to the 
veteran did not establish that the RO did not consider that 
report.  Not until February 1990 were RO's required to 
include in their decisions a summary of the evidence 
considered.  Silence in a final RO decision made before 
February 1990 cannot be taken as showing a failure to 
consider evidence of record.  Eddy at 58.  

Additionally, in Dolan v. Brown, 9 Vet. App. 358 (1996), the 
Court held that a presumption that the veteran was in sound 
condition when inducted and that a preexisting condition was 
aggravated by active military service could not be considered 
as "new" evidence to support reopening a finally disallowed 
claim, where the claimant offered no clear evidence that the 
presumptions of sound condition and aggravation were not 
considered in an original RO decision issued in 1955.  The 
Court further concluded that, to reopen that claim solely 
because the RO did not specifically mention the presumptions 
of sound condition and aggravation in its 1955 decision and 
did not clearly articulate the reasons why each presumption 
did not attach, would require the Court to presume that the 
RO did not properly discharge its official duties.  Dolan at 
362.  

Finally, in Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), 
the Federal Circuit, also discussing the applicability of 
regulatory presumptions, clearly stated that it had never 
treated a presumption as any form of evidence.  That Court 
specifically held that the misapplication of, or failure to 
apply, a statutory or regulatory burden-shifting presumption 
did not constitute "new and material evidence" for the 
purpose of reopening a claim under 38 U.S.C.A. § 5108.  See 
also Anglin v. West, 11 Vet. App. 361 (1998).

While neither the January 1948 rating decision severing 
service connection or the February 1950 Board decision which 
upheld that rating decision clearly and specifically 
identified the presumption of soundness then in effect, it 
appears clear from a reading of both of those decisions that 
both the RO and the Board found that the presumption of 
soundness was in fact applicable but then severed service 
connection upon a finding, in accordance with the applicable 
law, that the evidence then on file "clearly and 
unmistakably" established the existence of a psychiatric 
disorder prior to service.  Additionally, while the veteran 
himself has never argued for entitlement to service 
connection on an aggravation theory because he denies any 
preservice psychoneurosis, the Board in that decision went on 
to indicate that the medical records from service and for 
several years thereafter showed that his psychoneurosis was 
not more than mild and all of the evidence on file failed to 
in any way significantly indicate that the veteran's 
preservice psychoneurosis underwent any form of increase in 
severity during service sufficient to invoke the applicable 
wartime presumption of aggravation.  Both the RO and the 
Board in those decisions found that the earlier allowance of 
service connection was itself clearly and unmistakably 
erroneous which was properly corrected by the RO's rating 
action severing service connection.  It is apparent from the 
clear language of their decisions that both the RO and the 
Board did consider the presumption of sound condition, found 
that is was in fact applicable, and found that it was 
adequately rebutted by clear and unmistakable (obvious or 
manifest) evidence.  (As noted above, in a decision issued in 
April 2001, the Board denied a motion for revision of the 
February 1950 decision on the grounds of clear and 
unmistakable error.)

The report of physical examination for induction noted the 
veteran was mentally normal but also clearly noted the 
contemporaneous existence of another defect including weak 
eyes and dizzy spells.  After a rather short period of active 
service, the veteran manifested headaches and a medical eye 
consultation resulted in no positive findings.  He was then 
seen by the nose and throat clinic and no further cause for 
headaches could be found.  Mild psychoneurotic symptoms were 
identified.  In one medical report, the veteran was recorded 
as complaining of headaches which make him very nervous and 
that he had "never" been able to stand exposure to the sun.  
He had been in the Army about 14 weeks; stood it for 3 weeks 
and since then "it has just about been driving me nuts."  A 
later contemporaneous statement recorded by a physician 
indicated that the veteran reported having had nervous spells 
and headaches as long as he could remember.  A formal medical 
Board was convened and the veteran's case was reviewed by 
three military doctors who concurred that the veteran's 
psychoneurosis was not incurred in service, did exist prior 
to induction, was not aggravated by service, was not due to 
misconduct, and was not incurred in line of duty.  The 
veteran was separated as a result and, in his first 
application for VA disability compensation filed only two 
months after service separation, he clearly noted nervousness 
and headaches "for the past 5 or 6" years, in a claim which 
was signed, subscribed and sworn by him before a notary 
public.  This evidence clearly and convincingly demonstrated 
that the veteran had a psychoneurosis which existed prior to 
service.  

Assuming, without conceding that the presumption of soundness 
applied, the burden was on VA to rebut this presumption and 
this was accomplished by the RO and the Board through a full 
and fair evaluation of the evidence on file in January 1948 
and February 1950.  The veteran has attempted to reopen this 
claim on many occasions over the years but he has been 
unsuccessful because he has failed to carry his burden of 
submitting new and material evidence to reopen that claim.

In its decision of March 1999, the Board considered whether 
the veteran's disavowal of remarks in a medical report of 
July 1943 that he had had nervous spells and headaches as 
long as he could remember constitutes new and material 
evidence.  The Board noted that while the credibility of such 
statement or assertion must be presumed for new and material 
analysis purposes in accordance with Justus v. Principi, 
3 Vet. App. 510 (1992), and while this may be the first time 
the veteran has made this exact statement, such a statement 
was completely and entirely consistent with the numerous 
other written statements and testimony the veteran had 
provided over the years in attempting to reopen his claim.  
The Board held that inasmuch as the veteran's disavowal was 
cumulative of statements and testimony which he had presented 
prior to the July 1990 decision, the disavowal was not 
"new" as that term is contemplated by the provisions of 38 
C.F.R. § 3.156.

In Appellant's Brief to the Court of February 2000, it was 
argued that the appellant's disavowal of the remarks in a 
1943 service hospital report to the effect that he had had 
"nervous spells" for as long as he could remember 
constitutes new and material evidence under the facts and 
circumstance of this case.  It was pointed out that the 
appellant, for the first time in April 1993, asserted that he 
did not make the statements attributed to him in the hospital 
records and that VA and the Board had always presumed that 
the hospital remarks were made by the veteran and were true; 
and that VA had always given these remarks attributed to the 
veteran the greatest possible weight.  It is argued that the 
appellant's denial of the remarks in the hospital report is 
"new" evidence because it was not of record at the time of 
the July 1990 decision, and is not merely cumulative of any 
evidence that has already been considered.  The appellant 
also pointed out that in considering reopening, the 
unreliability and inaccuracy of the hospital evidence, as 
asserted by the appellant, must be presumed to be true.

In the Appellant's Brief to the Court of June 2000, the 
appellant made the following statement:  "The sole point of 
disagreement between the parties is whether the disavowal 
establishes new facts not previously considered, or is 
cumulative of prior evidence already in the record."  The 
appellant stated that the assertion of a claim for service-
incurrence is not legally tantamount to the denial of all 
inconsistent information of record.  It is argued that VA may 
not presume that the veteran disagreed with the in-service 
hospital statements just because he has always denied pre-
service incurrence of his psychiatric disorder and that the 
veteran did not know of the substance of the statements 
attributed to him in the July 1943 hospital report until 1993 
and so could not have denied having made those remarks prior 
to the Board decision of 1990.

The Court considered the appellant's arguments and on 
September 1, 2000, in a single-judge memorandum decision, 
affirmed the Board's decision of March 1999.  However, the 
Court's September 2000 decision was withdrawn in March 2001 
inasmuch as the appellant case might be affected by enactment 
of the VCAA.  The case was remanded for the Board for 
readjudication in light of the VCAA.  As noted above, the 
Board has determined that VA had already complied with the 
obligations of the VCAA to give notice to the veteran of 
information and evidence required to substantiate his claim 
and that no additional assistance is required by the 
provisions of the VCAA.

The Board has carefully considered the assertion of the 
appellant that his disavowal of a statement that he allegedly 
made to an in-service physician constitutes new and material 
evidence to reopen his claim.  However, after considering the 
arguments presented by the appellant in extremely well-
written briefs of February and June 2000, the Board is of the 
opinion that the veteran's disavowal is cumulative of other 
statements made by him prior to the Board's July 1990 
decision.  The veteran has submitted numerous written 
statements and provided sworn testimony to the effect that he 
did not have a psychiatric disorder prior to service and that 
he first manifested such a disorder after his entry onto 
active service.  These multiple and numerous assertions are 
entirely consistent with and thus cumulative with the 
veteran's April 1993 assertion that he did not make 
statements attributed to him in a service medical record in 
July 1943.  Considering the veteran's numerous written 
statements denying a preservice psychiatric disorder, one 
could certainly not presume, in the absence of his April 1993 
statement, that he agreed with the July 1943 medical record 
entry.  Moreover, it should be noted that this is not the 
only entry in the veteran's service medical records that 
indicates that the veteran's psychoneurosis preexisted 
service.  In any event, even if accepted as entirely 
credible, this statement standing alone cannot constitute new 
and material evidence since such a statement is entirely 
cumulative with assertions the veteran has consistently been 
presenting to the VA over the last four decades.


ORDER

Inasmuch as the veteran has not submitted new and material 
evidence to reopen the claim of entitlement to service 
connection for a psychiatric disorder, the benefit sought on 
appeal is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 


